                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

LESLIE OLDSON, Jr., #10520-073,                         )
                                                        )
                           Petitioner,                  )
                                                        )
vs.                                                     )      Case No. 18-cv-02223-NJR
                                                        )
U.S.A.,                                                 )
                                                        )
                           Respondent.                  )

                                  MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

          Petitioner Leslie Oldson, Jr., an inmate in the custody of the Federal Bureau of Prisons (“BOP”)

who is incarcerated at the Federal Correctional Institution in Greenville, Illinois (“FCI-Greenville”),

brings this habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge the BOP’s calculation of

his sentence for an escape conviction in United States v. Oldson, No. 5:17-CR-50007-JLV-1 (D.S.D.

2017). (Docs. 8, 8-1). According to the Amended Petition, Oldson should have received credit for time

he served in a tribal jail prior to his conviction—from the date he was taken into custody on the federal

warrant for his escape attempt (January 4, 2017) until he entered the BOP (October 26, 2017). He was

only given credit, however, for some of this time (August 23, 2017 until October 25, 2017). Oldson

claims that his correct release date is January 24, 2019. He asks this Court to recalculate his sentence

and release him from custody. 1 Id.

          This matter is now before the Court for review of the Petition pursuant to Rule 4 of the Rules

Governing Section 2254 Cases in United States District Courts, which provides that upon preliminary

consideration by the district court judge, “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court, the judge must dismiss the petition


1
  On July 2, 2018, Oldson also filed a Motion to Vacate, Set Aside, or Correct Sentence in the United States District
Court for the District of South Dakota–Western Division. The Section 2255 Motion addresses a different claim for
ineffective assistance of counsel.

                                                         1
and direct the clerk to notify the petitioner.” Rule 1(b) of those Rules gives this Court the authority to

apply the rules to other habeas corpus cases.

        A petition filed pursuant to 28 U.S.C. § 2241 by a federal prisoner is generally limited to

challenges to the execution of the sentence. Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998);

Atehortua v. Kindt, 951 F.2d 126, 129 (7th Cir. 1991). Section 2241 can be used to challenge the

computation of a federal inmate’s sentence by the BOP in the district of confinement. See Taylor v.

Lariva, 638 F. App’x 539, 541 (7th Cir. 2016) (citing United States v. Wilson, 503 U.S. 329, 335

(1992)). See also Romandine v. United States, 205 F.3d 731, 736 (7th Cir. 2000). Petitioner challenges

the BOP’s computation of his federal sentence, which he is currently serving at a facility located in

this federal judicial district. His claim is thus cognizable under Section 2241 and warrants further

consideration. Without commenting on the merits, the Court concludes that the Petition survives

preliminary review under Rule 4 and Rule 1(b) of the Rules Governing Section 2254 Cases in United

States District Courts.

        The Court notes, however, that Oldson has named the United States of America as the

Respondent in this action. In a habeas corpus proceeding, the proper respondent is the prisoner’s

custodian, which is the warden of the prison where the inmate is confined. See 28 U.S.C. § 2242 (an

application for a writ of habeas corpus shall name the person who has custody over the applicant);

Rumsfeld v. Padilla, 542 U.S. 426, 442, 447 (2004); Kholyavskiy v. Achim, 443 F.3d 946, 948-49 (7th

Cir. 2006); Hogan v. Hanks, 97 F.3d 189, 190 (7th Cir. 1996). Tom Werlich is the Warden of FCI-

Greenville. The Clerk shall therefore be directed to terminate the U.S.A. and add Tom Werlich as the

respondent.

        Given the claim that Petitioner’s correct release date should be January 24, 2019, an

expedited response period will be prescribed.

        Accordingly, the Clerk is DIRECTED to TERMINATE the U.S.A. and ADD Warden TOM

WERLICH as the Respondent. In any future documents filed in this case, Respondent Tom Werlich

                                                    2
shall be named in placed of the U.S.A as Respondent.

        IT IS HEREBY ORDERED that Respondent Werlich shall answer the Petition or otherwise

plead within 14 days of the date this Order is entered (on or before February 1, 2019). 2 This

preliminary Order to respond does not, of course, preclude the Government from raising any objection

or defense it may wish to present. Service upon the United States Attorney for the Southern District of

Illinois, 750 Missouri Avenue, East St. Louis, Illinois, shall constitute sufficient service.

        IT IS FURTHER ORDERED that this entire matter shall be REFERRED to United States

Magistrate Judge Clifford J. Proud for disposition, as contemplated by Administrative Order No. 132,

Local Rule 72.2(b)(3), and 28 U.S.C. § 636(c), should all the parties consent to such a referral.

        Petitioner is ADVISED of his continuing obligation to keep the Clerk (and each opposing

party) informed of any change in his whereabouts during the pendency of this action. This notification

shall be done in writing and not later than 7 days after a transfer or other change in address occurs.

Failure to provide such notice may result in dismissal of this action. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: January 18, 2019


                                                                 __________________________
                                                                 NANCY J. ROSENSTENGEL
                                                                 United States District Judge




2
  The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate in the course of this litigation is a guideline only. See SDIL-EFR 3.


                                                    3
